I concur in the reversal of the judgment as against the Nuckolls Packing Company. As to defendant Linton, however, I am of the opinion that the judgment should be modified rather than reversed. As to him I am of the opinion that the amount of the judgment should be reduced *Page 223 
from $7,500 to $2,000, and for that amount the judgment should be affirmed, with costs, and this litigation ended. I am also of the opinion that in view that no cause of action was established against the Nuckolls Packing Company, it should be awarded costs on appeal.